DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 07/01/2022. In the amendments, claims 1-3, 5-8, 10-12, 14-17 are amended and claims 19-20 are cancelled. Claims 1-18 are pending and have been examined.
In response to amendments and remarks filed on 07/01/2022, the claim objections, the 35 U.S.C. 112(b) rejection, the 35 U.S.C. 101 rejection, and the 35 U.S.C. 103 rejection made in the previous Office Action have been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method for displaying a graphical user interface (GUI) forecasting in sparse data streams via dense data streams. None of the prior arts, either alone or in combination, teaches the following limitations:
...transforming said forecast features into a space with transformed forecast features using metric learning facilitated by the recurrent neural network; clustering said transformed forecast features in at least one cluster, wherein the clustering involves weight based initialization to initialize weights of the recurrent neural network for forecasting in a sparse data stream; initializing a forecast learning algorithm with a combination of said transformed forecast features in said at least one cluster corresponding to the sparse data stream, wherein a relationship between the sparse data stream and a dense data stream is established by the clustering; and displaying forecasts in a GUI dashboard with information indicative of how said forecasts were achieved, wherein said mapping, said transforming, said clustering, and said initializing together lead to increases in a speed of Page 2 of 25Serial No. 16/112,768Patent Application Serial No. 16/112,768said forecasting and computer processing of a computer displaying the GUI dashboard through a computer screen associated with a computer.

Independent claim 10 is directed to a system for displaying a graphical user interface (GUI) forecasting in sparse data streams via dense data streams. None of the prior arts, either alone or in combination, teaches the following limitations:
...transforming said forecast features into a space with transformed forecast features using metric learning facilitated by the recurrent neural network; clustering said transformed forecast features in at least one cluster, wherein the clustering involves weight based initialization to initialize weights of the recurrent neural network for forecasting in a sparse data stream; initializing a forecast learning algorithm with a combination of said transformed forecast features in said at least one cluster corresponding to the sparse data stream, wherein a relationship between the sparse data stream and a dense data stream is established by the clustering; and displaying forecasts in a GUI dashboard with information indicative of how said forecasts were achieved, wherein said mapping, said transforming, said clustering, and said initializing together lead to increases in a speed of said forecasting and computer processing of a computer displaying the GUI dashboard through a computer screen associated with a computer.

The closest prior arts of record are the following:
Du et al. (“Recurrent Marked Temporal Point Processes: Embedding Event History to Vector”) teaches the Recurrent Marked Temporal Point Process (RMTPP) to simultaneously model the event timings and the markers.
Che et al. (“DECADE: A Deep Metric Learning Model for Multivariate Time Series”) teaches metric learning model for multivariate time series, referred to as Deep ExpeCted Alignment DistancE (DECADE), which captures complex temporal multivariate dependencies in local representation learned by deep networks.
Cheng et al. (“Sparse Multi-Output Gaussian Processes for Medical Time Series Prediction”) teaches a Bayesian nonparametric model based on Gaussian process (GP) regression for hospital patient monitoring.
Rikovic Tabak et al. (US 2019/0349273 A1) teaches training a plurality of models to predict a number of incidents during a period of time and identifying the model that best predicted the number of incidents during the period of time.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/Primary Examiner, Art Unit 2125